DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 22 April 2021.  Claims 1, 3-5, 8, and 12-14 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3-5, 8, and 12, as well as the cancellation of claims 2 and 9-11, and the addition of new claims 13 and 14.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hwa Joong Kim on 20 May 2021.

The application has been amended as follows: 

	Claim 14 has been amended to depend upon claim 13 (instead of claim 12).

Allowable Subject Matter
Claims 1, 3-5, 8, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such a switch connected in parallel to both terminals of a resistor, the resistor and a capacitor being part of a high-pass filter for filtering an output of an amplifier, wherein the switch increases a cutoff frequency of the filter when it is closed after stimulation is applied, in conjunction with the recited biopotential measuring apparatus components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS B COX/Primary Examiner, Art Unit 3791